In re Chevron Midstream Pipelines LLC; Texaco Exploration & Production Company; — Plaintiffs); Applying For Supervisory and/or Remedial Writs, Parish of Vermilion, 15th Judicial District Court Div. C, No. 9871298; to the Court of Appeal, Third Circuit, No. CW12-00730.
Granted. The district court did not abuse its discretion in granting defendants’ motion to enforce the case management order. Accordingly, the judgment of the court of appeal is reversed, and the judgment of the district court is reinstated.